Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
                                                                                Jul 30 2014, 9:48 am
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT:                                     ATTORNEYS FOR APPELLEE:

JEFFREY E. STRATMAN                                         GREGORY F. ZOELLER
Aurora, Indiana                                             Attorney General of Indiana

                                                            KATHERINE MODESITT COOPER
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana



                               IN THE
                     COURT OF APPEALS OF INDIANA

ANGELA M. LITTRELL,                                 )
                                                    )
       Appellant-Defendant,                         )
                                                    )
               vs.                                  )      No. 15A01-1401-CR-15
                                                    )
STATE OF INDIANA,                                   )
                                                    )
       Appellee-Plaintiff.                          )


                     APPEAL FROM THE DEARBORN SUPERIOR COURT
                          The Honorable James D. Humphrey, Judge
                               Cause No. 15D02-1307-FC-46


                                           July 30, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

BAILEY, Judge
                                          Case Summary

          Angela Littrell (“Littrell”) pled guilty to Forgery, as a Class C felony.1 She challenges

her six-year sentence, presenting the sole issue of whether that sentence is inappropriate. We

affirm.

                                 Facts and Procedural History

          In 2011, Littrell was convicted of Theft. While she was on house arrest, Littrell failed

two successive drug tests; her attorney requested that Littrell be permitted to attend drug and

alcohol treatment at Hope House in Seymour. In March of 2013, Littrell was arrested after

failing to appear in court as ordered.

          On April 10, 2013, the trial court conducted a fact-finding hearing on the State’s

allegation that Littrell had violated the terms of her probation. During the hearing, Littrell

testified that she had completed the Hope House drug and alcohol program. Littrell was

afforded the opportunity to provide documentation. On April 15, 2013, Littrell was present

when her attorney presented to the trial court a falsified certificate of completion.

          During her incarceration, Littrell made recorded telephone calls to her husband and a

girlfriend. In one conversation, Littrell boasted that the falsification scheme had worked and

she had received leniency in the probation violation proceedings. An investigation ensued

and Littrell ultimately admitted that she had enlisted her husband and girlfriend to prepare a

false certificate for presentation to the trial court.




1
    Ind. Code § 35-43-5-2.

                                                  2
       Littrell was charged with Forgery, Perjury, and Obstruction of Justice. On October

30, 2013, Littrell pled guilty to Forgery and the remaining charges were dismissed. On

November 27, 2013, Littrell was sentenced to six years’ incarceration. This appeal ensued.

                                  Discussion and Decision

       A person who commits a Class C felony is subject to a sentencing range of between

two and eight years, with the advisory term being four years. I.C. § 35-50-2-6. As such,

Littrell received a sentence of two years above the advisory. When imposing this sentence,

the trial court considered the nature and circumstances of the crime, Littrell’s criminal

history, her violation of probation, hardship to her children, and her decision to plead guilty.

       The authority granted to this Court by Article 7, § 6 of the Indiana Constitution

permitting appellate review and revision of criminal sentences is implemented through

Appellate Rule 7(B), which provides: “The Court may revise a sentence authorized by

statute if, after due consideration of the trial court’s decision, the Court finds that the

sentence is inappropriate in light of the nature of the offense and the character of the

offender.” In performing our review, we assess “the culpability of the defendant, the severity

of the crime, the damage done to others, and myriad other factors that come to light in a

given case.” Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008). The principal role of

such review is to attempt to leaven the outliers. Id. at 1225. A defendant ‘“must persuade

the appellate court that his or her sentence has met th[e] inappropriateness standard of

review.”’ Anglemyer v. State, 868 N.E.2d 482, 494 (Ind. 2007) (quoting Childress v. State,

848 N.E.2d 1073, 1080 (Ind. 2006)).


                                               3
        The nature of Littrell’s offense is that she presented a forged document in open court

in an effort to obtain leniency after the State alleged that she had violated the terms of her

probation. Although Littrell claims that hers was a victimless crime, she instigated others to

join in the forgery. Ultimately, Littrell’s husband was convicted of a crime and sentenced to

four years imprisonment.2 Too, Littrell induced her attorney to unwittingly participate in

fraud upon the court.

        As for her character, Littrell is a heroin addict with several small children, yet she has

never completed treatment offered to her. In addition to the instant offense, Littrell has had

one felony conviction and three misdemeanor convictions. Specifically, she was convicted of

Conversion in 2005 and 2012, Theft in 2012, and Driving While Suspended in 2013. She

was on probation when she committed the instant offense.

        Littrell pled guilty to Forgery, which reflects favorably on her character. Nonetheless,

a guilty plea is not always a significant mitigating circumstance. Francis v. State, 817 N.E.2d
235, 237 n.2 (Ind. 2004). A guilty plea does not rise to the level of significant mitigation

where the evidence against the defendant is such that the decision to plead guilty is “purely

pragmatic.” Abrajan v. State, 917 N.E.2d 709, 713 (Ind. Ct. App. 2009). Here, Littrell had

been recorded discussing the success of her forgery scheme. Thus, the decision to plead

guilty was pragmatic.




2
 To the extent that Littrell argues the trial court should not have accorded “significant” weight to the nature
and circumstances of the crime, Appellant’s Brief at 6, this allegation is not appropriate for review. A trial
court’s sentencing order may no longer be challenged as reflecting an improper weighing of sentencing factors.
Anglemyer, 868 N.E.2d at 491.

                                                      4
         Having reviewed the matter, we conclude that the trial court did not impose an

inappropriate sentence under Appellate Rule 7(B), and the sentence does not warrant

appellate revision. Accordingly, we decline to disturb the sentence imposed by the trial

court.

                                           Conclusion

         Littrell’s six-year sentence is not inappropriate.

         Affirmed.

NAJAM, J., and PYLE, J., concur.




                                                5